Mr. Justice Heydeneeldt
delivered the opinion of the Court.
Mr. Oh. J. Murray concurred.
A garnishee can only be required to answer as to his liability to the debtor defendant, at the time of the service of the garnishment. In this case the garnishment was served on the 12th of March. The jury find that the garnishees had money of the defendants, subsequent to the 12th of March. This finding will not support the judgment, because the garnishment is an attachment of existing debts, and what does not exist cannot be attached.
The judgment is reversed, and the cause remanded.